NO. 12-13-00115-CR

                             IN THE COURT OF APPEALS

            TWELFTH COURT OF APPEALS DISTRICT

                                           TYLER, TEXAS

CHARLES MCDONALD,                                          §    APPEAL FROM THE 2ND
APPELLANT

V.                                                         §    JUDICIAL DISTRICT COURT

THE STATE OF TEXAS,
APPELLEE                                                   §    CHEROKEE COUNTY, TEXAS

                                           MEMORANDUM OPINION
                                               PER CURIAM
         Appellant has filed a “Notice of Voluntary Dismissal [of] Appeal” in which he requests that
this appeal be dismissed. The notice is signed by Appellant and his counsel.
         We construe Appellant’s “Notice of Voluntary Dismissal [of] Appeal” as a motion to dismiss
the appeal. No decision has been delivered in the appeal. Therefore, Appellant’s motion is granted,
and the appeal is dismissed. See TEX. R. APP. P. 42.2(a).
Opinion delivered April 30, 2013.
Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.




                                                (DO NOT PUBLISH)
                                   COURT OF APPEALS
      TWELFTH COURT OF APPEALS DISTRICT OF TEXAS
                                            JUDGMENT

                                             APRIL 30, 2013


                                        NO. 12-13-00115-CR

                                       CHARLES MCDONALD,
                                             Appellant
                                                V.
                                       THE STATE OF TEXAS,
                                             Appellee

                              Appeal from the 2nd Judicial District Court
                            of Cherokee County, Texas. (Tr.Ct.No. 15,832)

               THIS CAUSE came on to be heard on the motion of the Appellant to dismiss the
appeal herein, and the same being considered, it is hereby ORDERED, ADJUDGED and
DECREED by this Court that the motion be granted and the appeal be dismissed, and that this
decision be certified to the court below for observance.
               By per curiam opinion.
               Panel consisted of Worthen, C.J., Griffith, J., and Hoyle, J.